DETAILED ACTION
Receipt of Arguments/Remarks filed on 12/14/2021 and 3/22/2022 is acknowledged. Claims 14-22 and 24-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 14-22 and 24 are allowable. The restriction requirement between groups I, II and III, as set forth in the Office action mailed on 06/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2020 is withdrawn.  Claim 25, directed to a composition and claim 26 directed to a process for shaping and/or conditioning the hair, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Applicant’s arguments, filed 12/14/2021 and 3/22/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn because applicant have submitted the relevant Terminal Disclaimer.
The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10933007 and 10524999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments, filed 12/14/2021 and 3/22/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections made in the previous office action have also been withdrawn because applicant made the appropriate corrections in the presently amended claims. 
Applicant’s arguments and declaration, filed 12/14/2021 and 3/22/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections made in the previous office action have been withdrawn. The arguments are persuasive because in the declaration filed on 12/14/2021, the applicant have provided evidence of the criticality of the claimed ratio of compounds (a) and (b) wherein the properties of hair treated with inventive compositions A1 and A2, (A1 and A2 include compounds a and b that fall within the claimed ratio), namely disentangling, suppleness and regular touch, were surprisingly enhanced when compared to those of hair treated with comparative composition B (B includes compounds a and b that fall outside the claimed ratio). The closest prior art (Khenniche and Kergosien) cited in the 103 rejections teach ratio of compound a and b which fall outside of the claimed ratio and applicant in the declaration have shown the criticality of the claimed ratio and therefore the 103 rejections have been withdrawn.  


The instant claims require the ratio of compounds a and b present in an a/b weight ratio ranging from 1 to 10. In the declaration filed on 12/14/2021, the applicant have provided evidence of the criticality of the claimed ratio of compounds (a) and (b) wherein the properties of hair treated with inventive compositions A1 and A2, (A1 and A2 include compounds a and b that fall within the claimed ratio), namely disentangling, suppleness and regular touch, were surprisingly enhanced when compared to those of hair treated with comparative composition B (B includes compounds a and b that fall outside the claimed ratio). The closest prior art (Khenniche and Kergosien) cited in the 103 rejections teach ratio of compound a and b which fall outside of the claimed ratio and applicant in the declaration have shown the criticality of the claimed ratio. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 14-22 and 24-26 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616